ACCEPTED
                                                                                                        03-14-00375-CV
                                                                                                                5734354
                                                                                             THIRD COURT OF APPEALS

                                   PARENTI LAW PLLC
                                                                                                        AUSTIN, TEXAS
                                                                                                   6/18/2015 2:57:55 PM
                                                                                                      JEFFREY D. KYLE
                                                                                                                 CLERK
MARK PARENTI                                                          MEREDITH PARENTI
Tel: 281-224-8589                                                     Tel: 281-224-5848
mark@parentilaw.com                                                   meredith@parentilaw.com
                                                                                   RECEIVED IN
licensed in Texas                                                     licensed3rd
                                                                               in COURT
                                                                                  Texas & OF
                                                                                          NewAPPEALS
                                                                                              York
                                                                                  AUSTIN, TEXAS
                                      June 18, 2015                          6/18/2015 2:57:55 PM
                                                                               JEFFREY D. KYLE
                                                                                     Clerk


Hon. Jeffrey D. Kyle
Clerk of the Court
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711

Re:    AusPro Enterprises, LP v. Tex. Dep’t of Transp., No. 03-14-00375-CV.

Dear Mr. Kyle:

        As directed by the Court in its April 29, 2015 Memorandum Opinion, I write to
notify the Court that today the Supreme Court of the United States issued its decision
in Reed v. Town of Gilbert, Case No. 13-502. A copy of the opinion is attached.

       Appellant requests that the Court reinstate this case, which it abated pending
the release of the Supreme Court’s opinion in Reed. In accordance with this Court’s
Memorandum Opinion, Appellant will submit a supplemental brief within thirty days of
the case being reinstated on this Court’s docket.

                                      Respectfully submitted,




                                      Meredith B. Parenti
                                      Counsel for Appellant AusPro Enterprises, LP

Enclosure

cc:    Douglas Geyser




___________________________________________________________________________________________

7500 SAN FELIPE, SUITE 600, HOUSTON, TEXAS 77063  MAIL TO: P.O. BOX 19152, HOUSTON, TEXAS 77224
www.parentilaw.com                                                      FAX: 281-605-5677
(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  REED ET AL. v. TOWN OF GILBERT, ARIZONA, ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

     No. 13–502.     Argued January 12, 2015—Decided June 18, 2015
Gilbert, Arizona (Town), has a comprehensive code (Sign Code or Code)
  that prohibits the display of outdoor signs without a permit, but ex-
  empts 23 categories of signs, including three relevant here. “Ideolog-
  ical Signs,” defined as signs “communicating a message or ideas” that
  do not fit in any other Sign Code category, may be up to 20 square
  feet and have no placement or time restrictions. “Political Signs,” de-
  fined as signs “designed to influence the outcome of an election,” may
  be up to 32 square feet and may only be displayed during an election
  season. “Temporary Directional Signs,” defined as signs directing the
  public to a church or other “qualifying event,” have even greater re-
  strictions: No more than four of the signs, limited to six square feet,
  may be on a single property at any time, and signs may be displayed
  no more than 12 hours before the “qualifying event” and 1 hour after.
     Petitioners, Good News Community Church (Church) and its pas-
  tor, Clyde Reed, whose Sunday church services are held at various
  temporary locations in and near the Town, posted signs early each
  Saturday bearing the Church name and the time and location of the
  next service and did not remove the signs until around midday Sun-
  day. The Church was cited for exceeding the time limits for display-
  ing temporary directional signs and for failing to include an event
  date on the signs. Unable to reach an accommodation with the Town,
  petitioners filed suit, claiming that the Code abridged their freedom
  of speech. The District Court denied their motion for a preliminary
  injunction, and the Ninth Circuit affirmed, ultimately concluding
  that the Code’s sign categories were content neutral, and that the
  Code satisfied the intermediate scrutiny accorded to content-neutral
  regulations of speech.
Held: The Sign Code’s provisions are content-based regulations of
2                      REED v. TOWN OF GILBERT

                                  Syllabus

    speech that do not survive strict scrutiny. Pp. 6–17.
       (a) Because content-based laws target speech based on its commu-
    nicative content, they are presumptively unconstitutional and may be
    justified only if the government proves that they are narrowly tai-
    lored to serve compelling state interests. E.g., R. A. V. v. St. Paul,
    505 U.S. 377, 395. Speech regulation is content based if a law ap-
    plies to particular speech because of the topic discussed or the idea or
    message expressed. E.g., Sorrell v. IMS Health, Inc., 564 U. S. ___,
    ___–___. And courts are required to consider whether a regulation of
    speech “on its face” draws distinctions based on the message a speak-
    er conveys. Id., at ___. Whether laws define regulated speech by par-
    ticular subject matter or by its function or purpose, they are subject
    to strict scrutiny. The same is true for laws that, though facially con-
    tent neutral, cannot be “ ‘justified without reference to the content of
    the regulated speech,’ ” or were adopted by the government “because
    of disagreement with the message” conveyed. Ward v. Rock Against
    Racism, 491 U.S. 781, 791. Pp. 6–7.
       (b) The Sign Code is content based on its face. It defines the cate-
    gories of temporary, political, and ideological signs on the basis of
    their messages and then subjects each category to different re-
    strictions. The restrictions applied thus depend entirely on the sign’s
    communicative content. Because the Code, on its face, is a content-
    based regulation of speech, there is no need to consider the govern-
    ment’s justifications or purposes for enacting the Code to determine
    whether it is subject to strict scrutiny. Pp. 7.
       (c) None of the Ninth Circuit’s theories for its contrary holding is
    persuasive. Its conclusion that the Town’s regulation was not based
    on a disagreement with the message conveyed skips the crucial first
    step in the content-neutrality analysis: determining whether the law
    is content neutral on its face. A law that is content based on its face
    is subject to strict scrutiny regardless of the government’s benign mo-
    tive, content-neutral justification, or lack of “animus toward the ideas
    contained” in the regulated speech. Cincinnati v. Discovery Network,
    Inc., 507 U.S. 410, 429. Thus, an innocuous justification cannot
    transform a facially content-based law into one that is content neu-
    tral. A court must evaluate each question—whether a law is content
    based on its face and whether the purpose and justification for the
    law are content based—before concluding that a law is content neu-
    tral. Ward does not require otherwise, for its framework applies only
    to a content-neutral statute.
       The Ninth Circuit’s conclusion that the Sign Code does not single
    out any idea or viewpoint for discrimination conflates two distinct but
    related limitations that the First Amendment places on government
    regulation of speech. Government discrimination among viewpoints
                    Cite as: 576 U. S. ____ (2015)                      3

                               Syllabus

is a “more blatant” and “egregious form of content discrimination,”
Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S. 819, 829,
but “[t]he First Amendment’s hostility to content-based regulation
[also] extends . . . to prohibition of public discussion of an entire top-
ic,” Consolidated Edison Co. of N. Y. v. Public Serv. Comm’n of N. Y.,
447 U.S. 530, 537. The Sign Code, a paradigmatic example of con-
tent-based discrimination, singles out specific subject matter for dif-
ferential treatment, even if it does not target viewpoints within that
subject matter.
   The Ninth Circuit also erred in concluding that the Sign Code was
not content based because it made only speaker-based and event-
based distinctions. The Code’s categories are not speaker-based—the
restrictions for political, ideological, and temporary event signs apply
equally no matter who sponsors them. And even if the sign catego-
ries were speaker based, that would not automatically render the law
content neutral. Rather, “laws favoring some speakers over others
demand strict scrutiny when the legislature’s speaker preference re-
flects a content preference.” Turner Broadcasting System, Inc. v.
FCC, 512 U.S. 622, 658. This same analysis applies to event-based
distinctions. Pp. 8–14.
   (d) The Sign Code’s content-based restrictions do not survive strict
scrutiny because the Town has not demonstrated that the Code’s dif-
ferentiation between temporary directional signs and other types of
signs furthers a compelling governmental interest and is narrowly
tailored to that end. See Arizona Free Enterprise Club’s Freedom
Club PAC v. Bennett, 564 U. S. ___, ___. Assuming that the Town
has a compelling interest in preserving its aesthetic appeal and traf-
fic safety, the Code’s distinctions are highly underinclusive. The
Town cannot claim that placing strict limits on temporary directional
signs is necessary to beautify the Town when other types of signs
create the same problem. See Discovery Network, supra, at 425. Nor
has it shown that temporary directional signs pose a greater threat to
public safety than ideological or political signs. Pp. 14–15.
   (e) This decision will not prevent governments from enacting effec-
tive sign laws. The Town has ample content-neutral options availa-
ble to resolve problems with safety and aesthetics, including regulat-
ing size, building materials, lighting, moving parts, and portability.
And the Town may be able to forbid postings on public property, so
long as it does so in an evenhanded, content-neutral manner. See
Members of City Council of Los Angeles v. Taxpayers for Vincent, 466
U.S. 789, 817. An ordinance narrowly tailored to the challenges of
protecting the safety of pedestrians, drivers, and passengers—e.g.,
warning signs marking hazards on private property or signs directing
traffic—might also survive strict scrutiny. Pp. 16–17.
4                   REED v. TOWN OF GILBERT

                               Syllabus

707 F.3d 1057, reversed and remanded.

   THOMAS, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, ALITO, and SOTOMAYOR, JJ., joined. ALITO,
J., filed a concurring opinion, in which KENNEDY and SOTOMAYOR, JJ.,
joined. BREYER, J., filed an opinion concurring in the judgment. KA-
GAN, J., filed an opinion concurring in the judgment, in which GINSBURG
and BREYER, JJ., joined
                            Cite as:   576 U. S. ____ (2015)                                       1 
                                             
                                 Opinion of the Court 

       NOTICE:   This opinion is subject to formal revision before publication in the 
       preliminary  print  of  the  United  States  Reports.   Readers  are  requested   to 
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
                                                                             
       ington,  D. C.  20543,  of  any  typographical  or  other   formal  errors,  in  order 
       that corrections may be made before the preliminary print goes to press. 
                                                                                         


SUPREME COURT OF THE UNITED STATES
                                            _________________ 

                                            No. 13–502  
                                            _________________ 


     CLYDE REED, ET AL
                     ., PETITIONERS v. TOWN OF 
                                    . 
             GILBERT, ARIZONA, ET AL
    ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 
               APPEALS FOR THE NINTH CIRCUIT 
                                       [June 18, 2015] 

  JUSTICE THOMAS delivered the opinion of the Court. 
  The  town  of  Gilbert,  Arizona  (or  Town),  has  adopted  a 
comprehensive code governing the manner in which people 
may  display  outdoor  signs.  Gilbert,  Ariz.,  Land  Develop-
ment Code (Sign Code or Code), ch. 1, §4.402 (2005).1  The  
Sign  Code  identifies  various  categories  of  signs  based  on 
the  type  of  information  they  convey,  then  subjects  each
category to different restrictions.  One of the categories is 
“Temporary  Directional  Signs  Relating  to  a  Qualifying 
Event,”  loosely  defined  as  signs  directing  the  public  to  a 
meeting of a nonprofit group.  §4.402(P).  The Code imposes 
more  stringent  restrictions  on  these  signs  than  it  does 
on  signs  conveying  other  messages.    We  hold  that  these  
provisions  are  content-based  regulations  of  speech  that 
cannot survive strict scrutiny.  



—————— 
    1 The Town’s Sign Code is available online at http://www.gilbertaz.gov/
                                                                            
departments / development - service / planning - development / land -
                                                                                                    




development-code  (as  visited  June  16,  2015,  and  available  in  Clerk  of 
Court’s case file).  




 
2                      REED v. TOWN OF GILBERT 
                                     
                          Opinion of the Court 

                                 I 
                                 A 
  The  Sign  Code  prohibits  the  display  of  outdoor  signs 
anywhere  within  the  Town  without  a  permit,  but  it  then 
exempts  23  categories  of  signs  from  that  requirement.  
These exemptions include everything from bazaar signs to 
flying  banners.  Three  categories  of  exempt  signs  are 
particularly relevant here. 
  The first is “Ideological Sign[s].”  This category includes 
any  “sign  communicating  a  message  or  ideas  for  noncom-
mercial  purposes  that  is  not  a  Construction  Sign,  Direc-
tional  Sign,  Temporary  Directional  Sign  Relating  to  a 
Qualifying  Event,  Political  Sign,  Garage  Sale  Sign,  or  a 
sign  owned  or  required  by  a  governmental  agency.”  Sign
Code,  Glossary  of  General  Terms  (Glossary),  p.  23  (em-
phasis  deleted).  Of  the  three  categories  discussed  here, 
the Code treats ideological signs most favorably, allowing 
them to be up to 20 square feet in area and to be placed in 
all “zoning districts” without time limits.  §4.402(J).
  The second category is “Political Sign[s].”  This includes 
any “temporary sign designed to influence the outcome of 
an  election  called  by  a  public  body.”    Glossary  23.2    The  
Code  treats  these  signs  less  favorably  than  ideological 
signs.  The Code allows the placement of political signs up 
to  16  square  feet  on  residential  property  and  up  to  32 
square  feet  on  nonresidential  property,  undeveloped  mu-
nicipal  property,  and   “rights-of-way.”    §4.402(I).3    These  
signs  may  be  displayed  up  to  60  days  before  a  primary 
election  and  up  to  15  days  following  a  general  election.  
Ibid. 
—————— 
  2 A  “Temporary  Sign”  is  a  “sign  not  permanently  attached  to  the 

ground,  a  wall  or  a  building,  and  not  designed  or  intended  for  perma-
nent display.”  Glossary 25.  
  3 The  Code  defines  “Right-of-Way”  as  a  “strip  of  publicly  owned  land 

occupied  by  or  planned  for  a  street,  utilities,  landscaping,  sidewalks, 
trails, and similar facilities.”  Id., at 18. 




 
                       Cite as:   576 U. S. ____ (2015)                       3 
                                        
                            Opinion of the Court 

  The  third  category  is  “Temporary  Directional  Signs 
Relating to a Qualifying Event.”  This includes any “Tem-
porary Sign intended to direct pedestrians, motorists, and 
other  passersby  to  a  ‘qualifying  event.’ ”  Glossary  25 
(emphasis deleted).  A “qualifying event” is defined as any 
“assembly,  gathering,  activity,  or  meeting  sponsored,
arranged,  or  promoted  by  a  religious,  charitable,  commu-
nity service, educational, or other similar non-profit organ-
                                      
ization.”  Ibid.    The  Code  treats  temporary  directional 
signs even less favorably than political signs.4    Temporary
directional  signs  may  be  no  larger  than  six  square  feet.  
§4.402(P).  They may be placed on private property or on a 
public  right-of-way,  but  no  more  than  four  signs  may  be 
placed on a single property at any time.  Ibid.  And, they 
may be displayed no more than 12 hours before the “quali-
fying event” and no more than 1 hour afterward.  Ibid. 
                                 B 
  Petitioners  Good  News  Community  Church  (Church) 
and its pastor, Clyde Reed, wish to advertise the time and
location of their Sunday church services.  The Church is a  
small,  cash-strapped  entity  that  owns  no  building,  so  it 
holds its services at elementary schools or other locations 
in or near the Town.  In order to inform the public about 
its  services,  which  are  held  in  a  variety  of  different  loca-
—————— 
  4 The Sign Code has been amended twice during the pendency of this  

case.    When  litigation   began  in  2007,  the  Code  defined  the  signs  at 
issue  as  “Religious  Assembly  Temporary  Direction  Signs.”    App.  75.  
The  Code  entirely  prohibited  placement  of  those  signs  in  the  public 
right-of-way, and it forbade posting them in any location for more than
                                                                                 
two  hours  before  the  religious  assembly  or  more  than  one  hour  after-
ward.  Id.,  at  75–76.    In   2008,  the  Town  redefined  the  category  as 
“Temporary  Directional  Signs  Related  to  a  Qualifying  Event,”  and  it 
expanded the time limit to 12 hours before and 1 hour after the “quali-
fying event.”  Ibid.  In 2011, the Town amended the Code to authorize  
placement  of  temporary  directional  signs  in  the  public  right-of-way.  
Id., at 89. 




 
4                 REED v. TOWN OF GILBERT 
                                
                     Opinion of the Court 

tions, the Church began placing 15 to 20 temporary signs 
around  the  Town,  frequently  in  the  public  right-of-way 
abutting  the  street.    The  signs  typically  displayed  the 
Church’s  name,  along  with  the  time  and  location  of  the 
upcoming service.  Church members would post the signs 
early  in  the  day  on  Saturday  and  then  remove  them  
around  midday  on  Sunday.    The  display  of  these  signs 
requires little money and manpower, and thus has proved 
to be an economical and effective way for the Church to let 
the  community  know   where  its  services  are  being  held 
each week. 
  This  practice  caught  the  attention  of  the  Town’s  Sign 
Code compliance manager, who twice cited the Church for 
violating  the  Code.    The  first  citation  noted  that  the 
Church exceeded the time limits for displaying its tempo-
rary directional signs.  The second citation referred to the  
same  problem,  along  with  the  Church’s  failure  to  include 
the  date  of  the  event  on  the  signs.  Town  officials  even 
confiscated  one  of  the  Church’s  signs,  which  Reed  had  to 
retrieve from the municipal offices.
  Reed  contacted  the  Sign  Code  Compliance  Department 
in  an  attempt  to  reach  an  accommodation.    His  efforts 
proved  unsuccessful.  The  Town’s  Code  compliance  man-
ager  informed  the  Church  that  there  would  be  “no  leni- 
ency  under  the  Code”  and  promised  to  punish  any  future 
violations.  
  Shortly  thereafter,  petitioners  filed  a  complaint  in  the 
United  States  District  Court  for  the  District  of  Arizona,  
arguing  that  the  Sign  Code  abridged  their  freedom  of 
speech  in  violation  of  the  First  and  Fourteenth  Amend-
ments.  The  District  Court  denied  the  petitioners’  motion 
for a preliminary injunction.  The Court of Appeals for the 
Ninth Circuit affirmed, holding that the Sign Code’s provi-
sion  regulating  temporary  directional  signs  did  not  regu-
late  speech  on  the  basis  of  content.  587  F. 3d  966,  979 
(2009).  It  reasoned  that,  even  though  an  enforcement  




 
                    Cite as:   576 U. S. ____ (2015)               5 
                                     
                         Opinion of the Court 

officer  would  have  to  read  the  sign  to  determine  what 
provisions  of  the  Sign  Code  applied  to  it,  the  “ ‘kind 
                                                                   of 
cursory  examination’ ”  that  would  be  necessary  for  an 
officer  to  classify  it  as  a  temporary  directional  sign  was 
“not akin to an officer synthesizing the expressive content 
of the sign.”  Id., at 978.  It then remanded for the District  
Court to determine in the first instance whether the Sign 
Code’s  distinctions  among  temporary  directional  signs, 
political  signs,  and  ideological  signs  nevertheless  consti-
tuted a content-based regulation of speech. 
  On  remand,  the  District  Court  granted  summary  judg-
ment  in  favor  of  the  Town.    The  Court  of  Appeals  again 
affirmed,  holding  that  the  Code’s  sign  categories  were 
content  neutral.  The  court  concluded  that  “the  distinc-
tions  between  Temporary  Directional  Signs,  Ideological 
Signs,  and  Political  Signs  . . .  are  based  on  objective  fac-
tors relevant to Gilbert’s creation of the specific exemption 
from the permit requirement and do not otherwise consider 
the  substance  of  the  sign.”  707  F. 3d  1057,  1069  (CA9  
2013).  Relying on this Court’s decision in Hill       v. Colorado, 
530 U. S. 703 (2000), the Court of Appeals concluded that 
the Sign Code is content neutral.  707 F. 3d, at 1071–1072.   
As  the  court  explained,  “Gilbert  did  not  adopt  its  regula-
tion  of  speech  because  it  disagreed  with  the  message 
conveyed”  and  its  “interests  in  regulat[ing]  temporary 
signs are unrelated to the content of the sign.”  Ibid.  Accord- 
ingly,  the  court  believed  that  the  Code  was  “content-
neutral  as  that  term  [has  been]   defined  by  the  Supreme 
Court.”  Id.,  at  1071.  In  light  of  that  determination,  it 
applied  a  lower  level  of  scrutiny  to  the  Sign  Code  and 
concluded  that  the  law  did  not  violate  the  First  Amend-
ment.  Id., at 1073–1076. 
  We  granted  certiorari,  573  U. S.  ___  (2014),  and  now 
reverse. 




 
6                  REED v. TOWN OF GILBERT 
                                 
                      Opinion of the Court 

                                  II 
                                  A 
  The First Amendment, applicable to the States through 
the  Fourteenth  Amendment,  prohibits  the  enactment  of 
laws  “abridging  the  freedom  of  speech.”    U. S.  Const., 
Amdt.  1.  Under  that  Clause,  a  government,  including  a 
municipal government vested with state authority, “has no 
power  to  restrict  expression  because  of  its  message,  its 
ideas,  its  subject  matter,  or  its  content.”    Police Dept. of
Chicago v. Mosley, 408 U. S. 92, 95 (1972).  Content-based 
laws—those  that  target  speech  based  on  its  communica-
tive content—are presumptively unconstitutional and may 
be  justified  only  if  the  government  proves  that  they  are 
narrowly  tailored  to  serve  compelling  state  interests.  
R. A. V.  v.  St. Paul,  505  U. S.  377,  395  (1992); Simon &
Schuster, Inc.  v.  Members of N. Y. State Crime Victims
Bd., 502 U. S. 105, 115, 118 (1991).
  Government  regulation  of  speech  is  content  based  if  a 
law  applies  to  particular  speech  because  of  the  topic  dis-
cussed  or  the  idea  or  message  expressed.    E.g., Sorrell v.  
IMS Health, Inc., 564 U. S. ___, ___–___ (2011) (slip op., at 
8–9);  Carey  v.  Brown,  447  U. S.  455,  462  (1980);  Mosley, 
supra,  at  95.    This  commonsense  meaning  of  the  phrase 
“content  based”  requires  a  court  to  consider  whether  a 
regulation of speech “on its face” draws distinctions based 
on  the  message  a  speaker  conveys.    Sorrell,  supra,  at  ___ 
(slip  op.,  at  8).  Some  facial  distinctions  based  on  a  mes-
sage  are  obvious,  defining  regulated  speech  by  particular 
subject matter, and others are more subtle, defining regu-
lated speech by its function or purpose.  Both are distinc-
tions drawn based on the message a speaker conveys, and, 
therefore, are subject to strict scrutiny. 
  Our  precedents  have  also  recognized  a  separate  and 
additional  category  of  laws  that,  though  facially  content 
neutral,  will  be  considered  content-based  regulations  of 
speech: laws that cannot be “ ‘justified without reference to  




 
                    Cite as:   576 U. S. ____ (2015)               7 
                                     
                         Opinion of the Court 

the content of the regulated speech,’ ” or that were adopted 
by  the  government  “because  of  disagreement  with  the 
message  [the  speech]  conveys,”  Ward  v.  Rock Against
Racism, 491 U. S. 781, 791 (1989).  Those laws, like those 
that  are  content  based  on  their  face,  must  also  satisfy 
strict scrutiny. 
                                 B 
  The  Town’s  Sign  Code  is  content  based  on  its  face.    It 
defines  “Temporary  Directional  Signs”  on  the  basis  of 
whether a sign conveys the message of directing the public 
to  church  or  some  other  “qualifying  event.”    Glossary  25.  
It defines “Political Signs” on the basis of whether a sign’s 
message  is  “designed  to  influence   the  outcome  of  an  elec-
tion.”  Id.,  at 24.  And it defines “Ideological Signs” on the 
basis  of  whether  a  sign  “communicat[es]  a  message  or 
ideas”  that  do  not  fit  within  the  Code’s  other  categories.   
Id.,  at  23.  It  then  subjects  each  of  these  categories  to
different restrictions. 
  The  restrictions  in  the  Sign  Code  that  apply  to  any 
given  sign  thus  depend  entirely  on  the  communicative 
content of the sign.  If a sign informs its reader of the time 
and place a book club will discuss John Locke’s Two Trea-
tises  of  Government,  that  sign   will  be  treated  differently 
from  a  sign  expressing  the  view  that  one  should  vote  for 
one of Locke’s followers in an upcoming election, and both 
signs will be treated differently from a sign expressing an 
ideological  view  rooted  in  Locke’s  theory  of  government.  
More  to  the  point,  the  Church’s  signs  inviting  people  to 
attend  its  worship  services  are  treated  differently  from 
signs conveying other types of ideas.  On its face, the Sign 
Code  is  a  content-based  regulation  of  speech.    We  thus 
have no need to consider the government’s justifications or
purposes for enacting the Code to determine whether it is 
subject to strict scrutiny. 




 
8                  REED v. TOWN OF GILBERT 
                                 
                      Opinion of the Court 

                               C 
  In  reaching  the  contrary  conclusion,  the  Court  of  Ap-
peals  offered  several  theories  to  explain  why  the  Town’s 
Sign  Code  should  be  deemed  content  neutral.    None  is 
persuasive. 
                                    1 
  The  Court  of  Appeals  first  determined  that  the  Sign 
Code was content neutral because the Town “did not adopt 
its regulation of speech [based on] disagree[ment] with the 
message  conveyed,”  and  its  justifications  for  regulating 
temporary directional signs were “unrelated to the content 
of the sign.”  707 F. 3d, at 1071–1072.  In its brief to this  
Court,  the  United  States  similarly  contends  that  a  sign 
regulation  is  content  neutral—even  if  it  expressly  draws 
distinctions based on the sign’s communicative content—if 
those  distinctions  can  be  “ ‘justified  without  reference  to 
the  content  of  the  regulated  speech.’ ”    Brief  for  United 
States  as  Amicus Curiae  20,  24  (quoting  Ward,  supra,  at 
791; emphasis deleted). 
  But  this  analysis  skips  the  crucial  first  step  in  the 
content-neutrality  analysis:  determining  whether  the  law 
is content neutral on its face.  A law that is content based  
on  its  face  is  subject  to  strict  scrutiny  regardless  of  the 
government’s benign motive, content-neutral justification, 
or  lack  of  “animus  toward  the  ideas  contained”  in  the 
regulated  speech.    Cincinnati v.  Discovery Network,  Inc., 
507 U. S. 410, 429 (1993).  We have thus made clear that 
“ ‘[i]llicit  legislative  intent  is  not  the  sine qua non  of  a 
violation of the First  Amendment,’ ” and a party opposing 
the government “need adduce ‘no evidence of an improper 
censorial  motive.’ ”    Simon & Schuster, supra,  at  117.  
Although  “a  content-based  purpose  may  be  sufficient  in 
certain circumstances to show that a regulation is content 
based,  it  is  not  necessary.”    Turner Broadcasting System,
                             
Inc. v. FCC, 512 U. S. 622, 642 (1994).  In other words, an           




 
                    Cite as:   576 U. S. ____ (2015)                9 
                                     
                         Opinion of the Court 

innocuous justification cannot transform a facially content-
based law into one that is content neutral. 
  That  is  why  we  have  repeatedly  considered  whether  a 
law  is  content  neutral  on  its  face  before  turning  to  the 
law’s  justification  or  purpose.  See,  e.g.,  Sorrell,  supra,  at 
___–___ (slip op., at 8–9) (statute was content based “on its 
face,”  and  there  was  also  evidence  of  an  impermissible 
legislative  motive);  United States  v.  Eichman,  496  U. S.  
310,  315  (1990)  (“Although  the  [statute]  contains  no  ex- 
plicit  content-based  limitation  on  the  scope   of  prohibited 
conduct,  it  is  nevertheless  clear  that  the  Government’s  
asserted  interest is  related  to  the  suppression  of  free  ex-
pression” (internal quotation marks omitted)); Members of
City Council of Los Angeles  v.  Taxpayers for Vincent,  466 
U. S.  789,  804  (1984)  (“The  text  of  the  ordinance  is  neu-
tral,” and “there is not even a hint of bias or censorship in 
the  City’s  enactment  or  enforcement  of  this  ordinance”);  
Clark  v.  Community for Creative Non-Violence,  468  U. S.  
288,  293  (1984)  (requiring  that  a  facially  content-neutral 
ban on camping must be “justified without reference to the 
content of the regulated speech”); United States v. O’Brien, 
391 U. S. 367, 375, 377 (1968) (noting that the statute “on 
its  face  deals  with  conduct  having  no  connection  with 
speech,”  but  examining  whether  the  “the  governmental 
interest  is  unrelated  to  the  suppression  of  free  expres-
sion”).  Because  strict  scrutiny  applies  either  when  a  law 
is content based on its face or when the purpose and justi-
fication for the law are content based, a court must evalu-
ate  each  question  before  it  concludes  that  the  law  is  con-
tent neutral and thus subject to a lower level of scrutiny. 
  The  Court  of  Appeals  and  the  United  States  misunder-
stand  our  decision  in  Ward  as  suggesting  that  a  govern-
ment’s  purpose  is  relevant  even  when  a  law  is  content 
based on its face.  That is incorrect.  Ward had nothing to 
say  about  facially  content-based  restrictions  because  it 
involved  a  facially  content-neutral  ban  on  the  use,  in  a 




 
10                   REED v. TOWN OF GILBERT 
                                   
                        Opinion of the Court 

city-owned  music  venue,  of  sound  amplification  systems 
not  provided  by  the  city.    491  U. S.,  at  787,   and  n. 2.    In  
that context, we looked to governmental motive, including 
whether the government had regulated speech “because of 
disagreement”  with  its  message,  and  whether  the  regula-
tion was “ ‘justified without reference to the content of the 
speech.’ ”  Id., at 791.  But Ward’s framework “applies only 
if  a  statute  is  content  neutral.”  Hill,  530  U. S.,  at  766  
(KENNEDY, J., dissenting).  Its 
                                      rules thus operate “to  pro-
tect speech,” not “to restrict it.”  Id., at 765. 
  The  First  Amendment  requires  no  less.    Innocent  mo-
tives do not eliminate the danger  of censorship presented 
by  a  facially  content-based  statute,  as  future  government 
officials  may  one  day  wield  such  statutes  to  suppress 
disfavored  speech.  That  is  why  the  First  Amendment 
expressly  targets  the  operation  of  the  laws—i.e., the 
“abridg[ement]  of  speech”—rather  than  merely  the  mo-
tives  of  those  who  enacted  them.    U. S.  Const.,  Amdt.  1.  
“ ‘The vice of content-based legislation . . . is not that it  is 
always  used  for  invidious,  thought-control  purposes,  but 
that it lends itself to use for those purposes.’ ”  Hill, supra, 
at 743 (SCALIA, J., dissenting).
  For instance, in NAACP v. Button, 371 U. S. 415 (1963), 
the  Court  encountered  a  State’s  attempt  to  use  a  statute 
prohibiting “ ‘improper solicitation’ ” by attorneys to outlaw 
litigation-related  speech  of  the  National  Association  for 
the Advancement of Colored People.  Id., at 438.  Although 
Button predated  our  more  recent  formulations  of  strict 
scrutiny,  the  Court  rightly  rejected  the  State’s  claim  that 
its  interest  in  the  “regulation  of  professional  conduct” 
rendered  the  statute  consistent  with  the  First  Amend-
ment,  observing  that   “it  is  no  answer  . . .  to  say  . . .  that 
the purpose of these regulations was merely to insure high 
professional standards and not to curtail free expression.”  
Id., at 438–439.  Likewise, one could easily imagine a Sign 
Code  compliance  manager  who  disliked  the  Church’s  




 
                    Cite as:   576 U. S. ____ (2015)              11  
                                     
                         Opinion of the Court 

substantive teachings deploying the Sign Code to make it 
more  difficult  for  the  Church  to  inform  the  public  of  the 
location  of  its  services.    Accordingly,  we  have  repeatedly 
“rejected the argument that ‘discriminatory . . . treatment 
is  suspect  under  the  First  Amendment  only  when  the 
legislature  intends  to  suppress  certain  ideas.’ ”  Discovery
Network, 507 U. S., at 429.  We do so again today. 
                                   2 
  The Court of Appeals next reasoned that the Sign Code 
was content neutral because it “does not mention any idea 
or  viewpoint,  let  alone  single  one  out  for  differential 
treatment.”  587  F. 3d,  at  977.    It  reasoned  that,  for  the 
purpose  of  the  Code  provisions,  “[i]t  makes  no  difference 
which  candidate  is  supported,  who  sponsors  the  event,  or 
what  ideological  perspective  is  asserted.”  707  F. 3d,  at  
1069. 
  The  Town  seizes  on  this  reasoning,  insisting  that  “con-
tent  based”  is  a  term  of  art  that  “should  be  applied  flexi-
bly” with the goal of protecting “viewpoints and ideas from 
government censorship or favoritism.”  Brief for Respond-
ents 22.  In the Town’s view, a sign regulation that “does
not censor or favor particular viewpoints or ideas” cannot 
be  content  based.    Ibid.  The  Sign  Code  allegedly  passes 
this  test  because  its  treatment  of  temporary  directional 
signs  does  not  raise  any  concerns  that  the  government  is 
“endorsing or suppressing ‘ideas or viewpoints,’ ” id., at 27, 
and the provisions for political signs and ideological signs 
“are  neutral  as  to  particular  ideas  or  viewpoints”  within 
                             
those categories.  Id., at 37. 
  This  analysis  conflates  two  distinct  but  related  limita-
tions  that  the  First  Amendment  places  on  government 
regulation  of  speech.  Government  discrimination  among 
viewpoints—or  the  regulation  of  speech  based  on  “the
specific  motivating  ideology  or  the  opinion  or  perspective 
of the speaker”—is a “more blatant” and “egregious form of 




 
12                 REED v. TOWN OF GILBERT 
                                 
                      Opinion of the Court 

content  discrimination.”  Rosenberger  v.  Rector and Visi-
tors of Univ. of Va.,  515  U. S.  819,  829  (1995).    But  it  is  
well established that “[t]he First Amendment’s hostility to 
content-based  regulation  extends  not  only  to  restrictions 
on  particular  viewpoints,  but  also  to  prohibition  of  public 
discussion of an entire topic.”  Consolidated Edison Co. of
N. Y.  v.  Public Serv. Comm’n of N. Y.,  447  U. S.  530,  537  
(1980).
  Thus,  a  speech  regulation  targeted  at  specific  subject 
matter  is  content  based  even  if  it  does  not  discriminate 
among  viewpoints  within  that  subject  matter.    Ibid.    For  
example, a law banning the use of sound trucks for politi-
cal speech—and only political speech—would be a content-
based regulation, even if it imposed no limits on the politi-
cal  viewpoints  that  could  be  expressed.  See  Discovery
Network, supra,  at  428.    The  Town’s  Sign  Code  likewise 
singles  out  specific  subject  matter  for  differential  treat-
ment,  even  if  it  does  not  target  viewpoints  within  that 
subject  matter.    Ideological  messages  are  given  more 
favorable  treatment  than  messages  concerning  a  political 
candidate,  which  are  themselves  given  more  favorable 
treatment than messages announcing an assembly of like-
minded  individuals.  That  is  a  paradigmatic  example  of
content-based discrimination. 
                                 3 
  Finally,  the  Court  of  Appeals  characterized  the  Sign 
Code’s  distinctions  as  turning  on  “ ‘the  content-neutral 
elements of who is speaking through the sign and whether 
and  when  an  event  is  occurring.’ ”    707  F. 3d,  at  1069.   
That  analysis  is  mistaken  on  both  factual  and  legal 
grounds. 
  To  start,  the  Sign  Code’s  distinctions  are  not  speaker 
based.  The restrictions for political, ideological, and tem-
porary  event  signs  apply  equally  no  matter  who  sponsors 
them.  If  a  local  business,  for  example,  sought  to  put  up  




 
                    Cite as:   576 U. S. ____ (2015)              13  
                                     
                         Opinion of the Court 

signs  advertising  the  Church’s  meetings,  those  signs
would  be  subject  to  the  same  limitations  as  such  signs 
placed  by  the  Church.    And  if  Reed  had  decided  to  dis- 
play  signs  in  support  of  a  particular  candidate,  he  could 
have  made  those  signs  far  larger—and  kept  them  up  for 
far  longer—than  signs  inviting  people  to  attend  his 
church  services.    If  the  Code’s  distinctions  were  truly
speaker based, both types of signs would receive the same  
treatment.  
  In any case, the fact that a distinction is speaker based 
does not, as the Court of Appeals seemed to believe, auto-
matically render the distinction content neutral.  Because 
“[s]peech restrictions based on the identity of the speaker 
are  all  too  often  simply  a  means  to  control  content,”  Citi-
zens United v.  Federal Election Comm’n,  558  U. S.  310, 
340  (2010),  we  have  insisted  that  “laws  favoring  some 
speakers  over  others  demand  strict  scrutiny  when  the 
legislature’s  speaker  preference  reflects  a  content  prefer-
ence,” Turner, 512 U. S., at 658.  Thus, a law limiting the 
content  of  newspapers,  but  only  newspapers,  could  not
evade strict scrutiny simply because it could be character-
ized as speaker based.  Likewise, a content-based law that  
restricted the political speech of all corporations would not 
become  content  neutral  just  because  it  singled  out  corpo-
rations as a class of speakers.  See Citizens United, supra, 
at 340–341.  Characterizing a distinction as speaker based 
is only the beginning—not the end—of the inquiry. 
  Nor  do  the  Sign  Code’s  distinctions  hinge  on  “whether 
and when an event is occurring.”  The Code does not per-
mit citizens to post signs on any topic whatsoever within a          
set period leading up to an election, for example.  Instead, 
come election time, it requires Town officials to determine 
whether a sign is “designed to influence the outcome of an 
election” (and thus “political”) or merely “communicating a 
message  or  ideas  for  noncommercial  purposes”  (and  thus 
“ideological”).  Glossary  24.  That  obvious  content-based 




 
14                  REED v. TOWN OF GILBERT 
                                  
                       Opinion of the Court 

inquiry  does  not  evade  strict  scrutiny  review  simply  be-
cause an event (i.e., an election) is involved. 
  And,  just  as  with  speaker-based  laws,  the  fact  that  a 
distinction  is  event  based  does  not  render  it  content  neu-
tral.  The  Court  of  Appeals  cited  no  precedent  from  this 
Court supporting its novel theory of an exception from the 
content-neutrality  requirement  for  event-based  laws.    As  
we have explained, a speech regulation is content based if 
the  law  applies  to  particular  speech  because  of  the  topic 
discussed  or  the  idea  or  message  expressed.  Supra,  at  6.  
A regulation that targets a sign because it conveys an idea 
about  a  specific  event  is  no  less  content  based  than  a 
regulation  that  targets  a  sign  because  it  conveys  some 
other  idea.  Here,  the  Code  singles  out  signs  bearing  a 
particular  message:  the  time  and  location  of  a  specific 
event.  This  type  of  ordinance  may  seem  like  a  perfectly 
rational  way  to  regulate  signs,  but  a  clear  and  firm  rule 
governing  content  neutrality  is  an  essential  means  of 
protecting  the  freedom  of  speech,  even  if  laws  that  might 
seem “entirely reasonable” will sometimes be “struck down 
because  of  their  content-based  nature.”  City of Ladue  v. 
Gilleo, 512 U. S. 43, 60 (1994) (O’Connor, J., concurring).  
                                 III  
  Because  the  Town’s  Sign  Code  imposes  content-based 
restrictions  on  speech,  those  provisions  can  stand  only  if 
they  survive  strict  scrutiny,  “ ‘which  requires  the  Govern-
ment  to  prove  that  the  restriction  furthers  a  compelling 
interest and is narrowly tailored to achieve that interest,’ ”        

Arizona Free Enterprise Club’s Freedom Club PAC v. 
Bennett,  564  U. S.  ___,  ___  (2011)  (slip  op.,  at  8)  (quoting 
                            
Citizens United, 558 U. S., at 340).  Thus, it is the Town’s            
burden  to  demonstrate  that  the  Code’s  differentiation 
between  temporary  directional  signs  and  other  types  of 
signs, such as political signs and ideological signs, furthers 
a  compelling  governmental  interest  and  is  narrowly  tai-




 
                   Cite as:   576 U. S. ____ (2015)             15  
                                    
                        Opinion of the Court 

lored to that end.  See ibid. 
  The Town cannot do so.  It has offered only two govern-
mental  interests  in  support  of  the  distinctions  the  Sign 
Code  draws:  preserving  the  Town’s  aesthetic  appeal  and 
traffic  safety.  Assuming  for  the  sake  of  argument  that 
those  are  compelling  governmental  interests,  the  Code’s 
distinctions fail as hopelessly underinclusive.
  Starting  with  the  preservation  of  aesthetics,  temporary 
directional  signs  are  “no  greater  an  eyesore,”  Discovery
Network,  507  U. S.,  at  425,  than  ideological  or  political 
ones.  Yet the Code allows unlimited proliferation of larger
ideological  signs  while  strictly  limiting  the  number,  size, 
and  duration  of  smaller  directional  ones.    The  Town  can-
not  claim  that  placing  strict  limits  on  temporary  direc-
tional signs is necessary to beautify the Town while at the 
same  time  allowing  unlimited  numbers  of  other  types  of 
signs that create the same problem. 
  The Town similarly has not shown that limiting tempo-
rary  directional  signs  is  necessary  to  eliminate  threats  to 
traffic safety, but that limiting other types of signs is not.  
The Town has offered no reason to believe that directional 
signs pose a greater threat to safety than do ideological or 
political  signs.  If  anything,  a  sharply  worded  ideological 
sign  seems  more  likely  to  distract  a  driver  than  a  sign 
directing the public to a nearby church meeting. 
  In  light  of   this  underinclusiveness,  the  Town  has  not 
met  its  burden  to  prove  that  its  Sign  Code  is  narrowly 
tailored  to  further  a  compelling  government  interest.  
Because a “ ‘law cannot be regarded as protecting an inter-
est  of  the  highest  order,  and  thus  as  justifying  a  re-
striction  on  truthful  speech,  when  it  leaves  appreciable 
damage  to  that  supposedly  vital  interest  unprohibited,’ ” 
Republican Party of Minn. v.  White,  536  U. S.  765,  780  
(2002), the Sign Code fails strict scrutiny.  




 
16                 REED v. TOWN OF GILBERT 
                                 
                      Opinion of the Court 

                                  IV 
  Our  decision  today  will  not  prevent  governments  from
enacting  effective  sign  laws.    The  Town  asserts  that  an  
“ ‘absolutist’ ”  content-neutrality  rule  would  render  “virtu-
ally all distinctions in sign laws . . . subject to strict scru-
tiny,”  Brief  for  Respondents  34–35,  but  that  is  not  the  
case.  Not  “all  distinctions”  are  subject  to  strict  scrutiny,  
only content-based ones are.  Laws that are content neutral 
are  instead  subject  to  lesser  scrutiny.  See  Clark,  468 
U. S., at 295. 
  The  Town  has  ample  content-neutral  options  available 
to resolve problems with safety and aesthetics.  For exam-
ple, its current Code regulates many aspects of signs that 
have  nothing  to  do  with  a  sign’s  message:  size,  building 
materials,  lighting,  moving  parts,  and  portability.    See, 
e.g., §4.402(R).  And on public property, the Town may go 
a long way toward entirely forbidding the posting of signs, 
so  long  as  it  does  so  in  an  evenhanded,  content-neutral 
manner.  See  Taxpayers for Vincent,  466  U. S.,  at  817 
(upholding  content-neutral  ban  against  posting  signs  on
public  property).  Indeed,  some  lower  courts  have  long 
held  that  similar  content-based  sign  laws  receive  strict 
scrutiny,  but  there  is  no  evidence  that  towns  in  those 
jurisdictions  have  suffered  catastrophic  effects.  See,  e.g., 
Solantic, LLC v.  Neptune Beach,  410  F. 3d  1250,  1264– 
1269  (CA11  2005)  (sign  categories  similar  to  the  town  of 
Gilbert’s  were  content  based  and  subject  to  strict  scru- 
tiny);  Matthews v.  Needham,  764  F. 2d  58,  59–60  (CA1 
1985)  (law  banning  political  signs  but  not  commercial 
signs was content based and subject to strict scrutiny). 
  We  acknowledge  that  a  city   might  reasonably  view  the 
general  regulation  of  signs  as  necessary  because  signs 
“take up space and may obstruct views, distract motorists, 
displace alternative uses for land, and pose other problems 
that  legitimately  call  for  regulation.”    City of Ladue,  512  
U. S.,  at  48.  At  the  same  time,  the  presence  of  certain 




 
                   Cite as:   576 U. S. ____ (2015)              17  
                                    
                        Opinion of the Court 

signs may be essential, both for vehicles and pedestrians, 
to guide traffic or to identify hazards and ensure safety.  A  
sign  ordinance  narrowly  tailored  to  the  challenges  of 
protecting  the  safety  of  pedestrians,  drivers,  and  passen-
gers—such  as  warning  signs  marking  hazards  on  private 
property, signs directing traffic, or street numbers associ-
ated  with  private  houses—well  might  survive  strict  scru-
tiny.  The  signs  at  issue  in  this  case,  including  political 
and ideological signs and signs for events, are far removed 
from those purposes.  As discussed above, they are facially 
content  based  and  are  neither  justified  by  traditional 
safety concerns nor narrowly tailored. 
                        *    *    * 
  We  reverse  the  judgment  of  the  Court  of  Appeals  and 
remand  the  case  for  proceedings  consistent  with  this 
opinion.  
                                              It is so ordered.




 
                 Cite as: 576 U. S. ____ (2015)            1

                     ALITO, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 13–502
                         _________________


   CLYDE REED, ET AL., PETITIONERS v. TOWN OF
           GILBERT, ARIZONA, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                        [June 18, 2015]

  JUSTICE ALITO, with whom JUSTICE KENNEDY and
JUSTICE SOTOMAYOR join, concurring.
  I join the opinion of the Court but add a few words of
further explanation.
  As the Court holds, what we have termed “content-
based” laws must satisfy strict scrutiny. Content-based
laws merit this protection because they present, albeit
sometimes in a subtler form, the same dangers as laws
that regulate speech based on viewpoint. Limiting speech
based on its “topic” or “subject” favors those who do not
want to disturb the status quo. Such regulations may
interfere with democratic self-government and the search
for truth. See Consolidated Edison Co. of N. Y. v. Public
Serv. Comm’n of N. Y., 447 U.S. 530, 537 (1980).
  As the Court shows, the regulations at issue in this case
are replete with content-based distinctions, and as a result
they must satisfy strict scrutiny. This does not mean,
however, that municipalities are powerless to enact and
enforce reasonable sign regulations. I will not attempt to
provide anything like a comprehensive list, but here are
some rules that would not be content based:
  Rules regulating the size of signs. These rules may
distinguish among signs based on any content-neutral
criteria, including any relevant criteria listed below.
  Rules regulating the locations in which signs may be
2                   REED v. TOWN OF GILBERT

                          ALITO, J., concurring

placed.    These rules may distinguish between free-
standing signs and those attached to buildings.
   Rules distinguishing between lighted and unlighted
signs.
   Rules distinguishing between signs with fixed messages
and electronic signs with messages that change.
   Rules that distinguish between the placement of signs
on private and public property.
   Rules distinguishing between the placement of signs on
commercial and residential property.
   Rules distinguishing between on-premises and off-
premises signs.
   Rules restricting the total number of signs allowed per
mile of roadway.
   Rules imposing time restrictions on signs advertising a
one-time event. Rules of this nature do not discriminate
based on topic or subject and are akin to rules restricting
the times within which oral speech or music is allowed.*
   In addition to regulating signs put up by private actors,
government entities may also erect their own signs con-
sistent with the principles that allow governmental
speech. See Pleasant Grove City v. Summum, 555 U.S.
460, 467–469 (2009). They may put up all manner of signs
to promote safety, as well as directional signs and signs
pointing out historic sites and scenic spots.
   Properly understood, today’s decision will not prevent
cities from regulating signs in a way that fully protects
public safety and serves legitimate esthetic objectives.


——————
  * Of course, content-neutral restrictions on speech are not necessarily
consistent with the First Amendment. Time, place, and manner
restrictions “must be narrowly tailored to serve the government’s
legitimate, content-neutral interests.” Ward v. Rock Against Racism,
491 U.S. 781, 798 (1989). But they need not meet the high standard
imposed on viewpoint- and content-based restrictions.
                   Cite as:   576 U. S. ____ (2015)                1 
                                    
                 BREYER, J., concurring in judgment 
                                                      

SUPREME COURT OF THE UNITED STATES
                            _________________ 

                             No. 13–502  
                            _________________ 


     CLYDE REED, ET AL
                     ., PETITIONERS v. TOWN OF 
                                    . 
             GILBERT, ARIZONA, ET AL
    ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 
               APPEALS FOR THE NINTH CIRCUIT 
                           [June 18, 2015]

   JUSTICE BREYER, concurring in the judgment.  
  I join JUSTICE  KAGAN’s separate opinion.  Like JUSTICE 
KAGAN I believe that categories alone cannot satisfactorily 
resolve the legal problem before us.  The First Amendment 
requires  greater  judicial  sensitivity  both  to  the  Amend-
ment’s expressive objectives and to the public’s legitimate 
need for regulation than a simple recitation of categories, 
such  as  “content  discrimination”  and  “strict  scrutiny,”  
would permit.  In my view, the category “content discrimi-
nation”  is  better  considered  in  many  contexts,  including 
here,  as  a  rule  of  thumb,  rather  than  as  an  automatic 
“strict  scrutiny”  trigger,  leading  to  almost  certain  legal 
condemnation. 
  To  use  content  discrimination  to  trigger  strict  scrutiny 
sometimes makes perfect sense.  There are cases in which 
the Court has found content discrimination an unconstitu-
tional  method  for  suppressing  a  viewpoint.    E.g., Rosen-
berger v. Rector and Visitors of Univ. of Va., 515 U. S. 819,  
828–829 (1995); see also Boos v. Barry, 485 U. S. 312, 318– 
319  (1988)  (plurality  opinion)  (applying  strict  scrutiny 
where the line between subject matter and viewpoint was 
not  obvious).    And  there  are  cases  where  the  Court  has 
found  content  discrimination  to  reveal  that  rules  govern-
ing  a  traditional  public  forum  are,  in  fact,  not  a  neutral 
way  of  fairly  managing  the  forum  in  the  interest  of  all 
2                   REED v. TOWN OF GILBERT 
                                    
                  BREYER, J., concurring in judgment 
                                                     

speakers.  Police Dept. of Chicago v. Mosley, 408 U. S. 92,  
96  (1972)  (“Once  a  forum  is  opened  up  to  assembly  or
speaking  by  some  groups,  government  may  not  prohibit 
others  from  assembling  or  speaking  on  the  basis  of  what 
they  intend  to  say”).    In  these  types  of  cases,  strict  scru-
tiny  is  often  appropriate,  and  content  discrimination  has 
thus served a useful purpose. 
  But  content  discrimination,  while  helping  courts  to 
identify  unconstitutional  suppression  of  expression,  can-
not and should not  always trigger  strict scrutiny.  To say 
that it is not an automatic “strict scrutiny” trigger is not to 
argue  against  that  concept’s  use.  I  readily  concede,  for 
example, that content discrimination, as a conceptual tool, 
can  sometimes  reveal  weaknesses  in  the  government’s 
rationale  for  a  rule  that  limits  speech.    If,  for  example,  a 
city looks to litter prevention as the rationale for a prohi-
bition  against  placing  newsracks  dispensing  free  adver-
tisements  on  public  property,  why  does  it  exempt  other 
newsracks  causing  similar  litter?    Cf.  Cincinnati v.  Dis-
covery Network, Inc., 507 U. S. 410 (1993).  I also concede  
that,  whenever  government  disfavors  one  kind  of  speech, 
it  places  that  speech  at  a  disadvantage,  potentially  inter-
fering  with  the  free  marketplace  of  ideas  and  with  an 
individual’s ability to express thoughts and ideas that can 
help that individual determine the kind of society in which 
he wishes to live, help shape that society, and help define 
his place within it.
  Nonetheless,  in  these  latter  instances  to  use  the  pres-
ence  of  content  discrimination  automatically  to  trigger 
strict  scrutiny  and  thereby  call  into  play  a  strong  pre-
sumption  against  constitutionality  goes  too  far.  That  is  
because virtually all government activities involve speech, 
many  of  which  involve  the  regulation  of  speech.    Regula-
tory programs almost always require content discrimination.  
And  to  hold  that  such  content  discrimination  triggers 
strict scrutiny is to write a recipe for judicial management 
                   Cite as:   576 U. S. ____ (2015)                 3 
                                    
                 BREYER, J., concurring in judgment 
                                                      

of ordinary government regulatory activity. 
  Consider  a  few  examples  of  speech  regulated  by  gov-
ernment  that  inevitably  involve  content  discrimination, 
but  where  a  strong  presumption  against  constitutionality 
has no place. Consider governmental regulation of securi-
ties,  e.g., 15   U. S. C.   §78l  (requirements  for  content  that 
must  be  included  in  a  registration  statement);  of  energy 
conservation  labeling-practices,  e.g., 42  U. S. C.  §6294
(requirements for content that must be included on labels 
of certain consumer electronics); of prescription drugs, e.g.,
21  U. S. C.  §353(b)(4)(A)  (requiring  a  prescription  drug 
label to bear the symbol “Rx only”); of doctor-patient confi-
dentiality, e.g., 38 U. S. C. §7332 (requiring confidentiality 
                               
of  certain  medical  records,  but  allowing  a  physician  to 
disclose that the patient has HIV to the patient’s spouse or 
sexual partner); of income tax statements, e.g., 26 U. S. C.  
§6039F (requiring taxpayers to furnish information about
foreign  gifts  received  if  the  aggregate  amount  exceeds
$10,000);  of  commercial  airplane  briefings,  e.g., 14  CFR 
§136.7 (2015) (requiring pilots to ensure that each passen-
ger has been briefed on flight procedures, such as seatbelt 
fastening);  of  signs  at  petting  zoos,  e.g.,  N. Y.  Gen.  Bus.  
Law  Ann.  §399–ff(3)  (West  Cum.  Supp.  2015)  (requiring 
petting  zoos  to  post  a  sign  at  every  exit  “ ‘strongly  recom-
mend[ing] that persons wash their hands upon exiting the 
petting zoo area’ ”); and so on. 
  Nor  can  the  majority  avoid  the  application  of  strict 
scrutiny to all sorts of justifiable governmental regulations 
by  relying  on  this  Court’s  many  subcategories  and  excep-
tions to the rule.  The Court has said, for example, that we 
should apply less strict standards to “commercial speech.” 
Central Hudson Gas & Elec. Corp.  v.  Public Service
Comm’n of N. Y.,  447  U. S.  557,  562–563  (1980).    But 
I  have  great  concern  that  many  justifiable  instances 
of  “content-based”  regulation  are  noncommercial.  And,  
worse  than  that,  the  Court  has  applied  the  heightened 
4                  REED v. TOWN OF GILBERT 
                                   
                 BREYER, J., concurring in judgment 
                                                    

“strict  scrutiny”  standard  even  in  cases  where  the  less 
stringent  “commercial  speech”  standard  was  appropriate. 
See  Sorrell v.  IMS Health Inc.,  564  U. S.  ___,  ___  (2011) 
(BREYER, J., dissenting) (slip op., at ___ ).
                                                    The Court has 
also  said  that  “government  speech”  escapes  First  Amend-
ment strictures.  See Rust v. Sullivan, 500 U. S. 173, 193– 
194  (1991).  But  regulated  speech  is  typically  private 
speech,  not  government  speech.  Further,  the  Court  has 
said that, “[w]hen the basis for the content discrimination 
consists  entirely  of  the  very  reason  the  entire  class  of 
speech  at  issue  is  proscribable,  no  significant  danger  of
idea  or  viewpoint  discrimination  exists.”  R. A. V. v. 
St. Paul,  505  U. S.  377,  388  (1992).   But  this  exception 
accounts  for  only  a  few  of  the  instances  in  which  content 
discrimination is readily justifiable.
  I  recognize  that  the  Court  could  escape  the  problem  by 
watering  down  the  force  of  the  presumption  against  con-
stitutionality  that  “strict  scrutiny”  normally  carries  with 
it.  But,  in  my  view,  doing  so  will  weaken  the  First
Amendment’s  protection  in  instances  where  “strict  scru-
tiny” should apply in full force. 
   The  better  approach  is  to  generally  treat  content  dis-
crimination  as  a  strong  reason  weighing  against  the  con-
stitutionality of a rule where a traditional public forum, or 
where  viewpoint  discrimination,  is  threatened,  but  else-
where treat it as a rule of thumb, finding it a helpful, but 
not  determinative  legal  tool,  in  an  appropriate  case,  to 
determine  the  strength  of  a  justification.  I  would  use 
content  discrimination  as  a  supplement  to  a  more  basic 
analysis,  which,  tracking  most  of  our  First  Amendment 
cases, asks whether the regulation at issue works harm to 
First  Amendment  interests  that  is  disproportionate  in 
light of the relevant regulatory objectives.  Answering this 
question  requires  examining  the  seriousness  of  the  harm 
to speech, the importance of the countervailing objectives, 
the  extent  to  which  the  law  will  achieve  those  objectives, 
                   Cite as:   576 U. S. ____ (2015)              5 
                                    
                 BREYER, J., concurring in judgment 
                                                      

and whether there are other, less restrictive ways of doing 
so.  See,  e.g., United States v.  Alvarez,  567  U. S.  ___,  ___– 
___  (2012)  (BREYER, J., 
                           concurring  in  judgment)  (slip  op.,  
at  1–3);  Nixon v.  Shrink Missouri Government PAC,  528 
U. S.  377,  400–403  (2000)  (BREYER,   J.,  concurring).  Ad-
mittedly,  this  approach  does  not  have  the  simplicity  of  a 
mechanical use of categories.  But it does permit the gov-
ernment  to  regulate  speech  in  numerous  instances  where 
the  voters  have  authorized  the  government  to  regulate 
and  where  courts  should  hesitate  to  substitute  judicial 
judgment for that of administrators.
  Here,  regulation  of  signage  along  the  roadside,  for  pur-
poses of safety and beautification is at issue.  There is no 
traditional public forum nor do I find any general effort to
                                                                    
censor  a  particular  viewpoint.    Consequently,  the  specific
regulation  at  issue  does  not  warrant  “strict  scrutiny.”  
Nonetheless,  for  the  reasons  that  JUSTICE  KAGAN  sets 
forth, I believe that the Town of Gilbert’s regulatory rules 
violate  the  First  Amendment.    I  consequently  concur  in 
the Court’s judgment only.  
                   Cite as:   576 U. S. ____ (2015)                1 
                                    
                 KAGAN, J., concurring in judgment 
                         
 
SUPREME COURT OF THE UNITED STATES
                            _________________ 

                            No. 13–502  
                            _________________ 


     CLYDE REED, ET AL
                     ., PETITIONERS v. TOWN OF 
             GILBERT, ARIZONA, ET AL
                                    . 
    ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 
               APPEALS FOR THE NINTH CIRCUIT 
                          [June 18, 2015] 

   JUSTICE  KAGAN,  with  whom  JUSTICE  GINSBURG  and 
JUSTICE BREYER join, concurring in the judgment. 
  Countless cities and towns across America have adopted 
ordinances  regulating  the  posting  of  signs,  while  exempt-
ing certain categories of signs based on their subject mat-
ter.  For  example,  some  municipalities  generally  prohibit 
illuminated  signs  in  residential  neighborhoods,  but  lift 
that  ban  for  signs  that  identify  the  address  of  a  home  or 
the name of its owner or occupant.  See, e.g., City of Truth 
or  Consequences,  N. M.,  Code  of  Ordinances,  ch.  16,  Art. 
XIII,  §§11–13–2.3,  11–13–2.9(H)(4)  (2014).    In  other  mu-
nicipalities, safety signs such as  “Blind Pedestrian Cross-
ing”  and  “Hidden  Driveway”  can  be  posted  without  a  
permit,  even  as  other  permanent  signs  require  one.    See, 
e.g., Code of Athens-Clarke County, Ga., Pt. III, §7–4–7(1) 
(1993).  Elsewhere,  historic  site  markers—for  example,
“George  Washington  Slept  Here”—are  also  exempt  from 
general  regulations.  See,  e.g.,  Dover,  Del.,  Code  of  Ordi-
nances,  Pt.  II,  App.  B,  Art.  5,  §4.5(F)  (2012).  And  simi-
larly,  the  federal  Highway  Beautification  Act  limits  signs 
along interstate highways unless, for instance, they direct 
travelers to “scenic and historical attractions” or advertise  
free coffee.  See 23 U. S. C. §§131(b), (c)(1), (c)(5). 
  Given the Court’s analysis, many sign ordinances of that 
kind are now in jeopardy.  See ante, at 14 (acknowledging  




 
2                     REED v. TOWN OF GILBERT 
                                       
                     KAGAN, J., concurring in judgment 
                            

that  “entirely  reasonable”  sign  laws  “will  sometimes  be 
struck  down”  under  its  approach  (internal  quotation 
marks  omitted)).  Says  the  majority:  When  laws  “single[ ]                   


out  specific  subject  matter,”  they  are  “facially  content 
based”; and when they are facially content based, they are 
automatically  subject  to  strict  scrutiny.    Ante,  at  12,  16– 
17.  And  although  the  majority  holds  out  hope  that  some 
sign laws with subject-matter exemptions “might survive” 
that  stringent  review,  ante,  at  17,  the  likelihood  is  that 
most will be struck down.  After all, it is the “rare case[] in               


which  a  speech  restriction  withstands  strict  scrutiny.”   
Williams-Yulee  v.  Florida Bar,  575  U.  S.  ___,  ___  (2015)
(slip  op.,  at  9).  To  clear  that  high  bar,  the   government 
must  show  that  a  content-based  distinction  “is  necessary 
to serve a compelling state interest and is narrowly drawn 
to  achieve  that  end.”    Arkansas Writers’ Project, Inc.  v. 
Ragland,  481  U. S.  221,  231  (1987).  So  on  the  majority’s 
view,  courts  would  have  to  determine  that  a  town  has  a 
compelling  interest  in  informing  passersby  where  George
Washington slept.  And likewise, courts would have to find  
that a town has no other way to prevent hidden-driveway 
mishaps than by specially treating hidden-driveway signs.  
(Well-placed  speed  bumps?  Lower  speed  limits?    Or  how 
about  just  a  ban  on  hidden  driveways?)    The  conse-
quence—unless courts water down strict scrutiny to some-
thing  unrecognizable—is  that  our  communities  will  find
themselves in an unenviable bind: They will have to either 
repeal  the  exemptions  that  allow  for  helpful  signs  on
streets  and  sidewalks,  or  else  lift  their  sign  restrictions 
altogether and resign themselves to the resulting clutter.* 
—————— 
   * Even  in  trying  (commendably)  to  limit  today’s  decision,  JUSTICE 
ALITO’s  concurrence  highlights  its  far-reaching  effects.    According  to  
JUSTICE  ALITO,  the  majority  does  not  subject  to  strict   scrutiny  regula-
tions  of  “signs  advertising  a  one-time  event.”    Ante,  at  2  (ALITO,  J., 
concurring).  But of course it does.  On the majority’s view, a law with
                                                                                   
an  exception  for  such  signs  “singles  out  specific  subject  matter  for  




 
                     Cite as:   576 U. S. ____ (2015)                      3 
                                      
                   KAGAN, J., concurring in judgment 
                           

  Although  the  majority  insists  that  applying  strict  scru-
tiny to all such ordinances is “essential” to protecting First 
Amendment freedoms, ante, at 14, I find it challenging to 
understand why that is so.  This Court’s decisions articu-
late  two  important  and  related  reasons  for  subjecting 
content-based  speech  regulations  to  the  most  exacting 
standard  of  review.    The  first  is  “to  preserve  an  uninhib- 
ited  marketplace  of  ideas  in  which  truth  will  ultimately 
prevail.”  McCullen  v.  Coakley,  573  U.  S.  ___,  ___–___  
(2014)  (slip  op.,  at  8–9)  (internal  quotation  marks  omit-
ted).  The second is to ensure that the government has not 
regulated  speech  “based  on  hostility—or  favoritism— 
towards  the  underlying  message  expressed.”    R. A. V. v.  
St. Paul, 505 U. S. 377, 386 (1992).  Yet the subject-matter 
exemptions  included  in  many  sign  ordinances  do  not  im-
plicate those concerns.  Allowing residents, say, to install a 
light  bulb  over  “name  and  address”  signs  but  no  others 
does  not  distort  the  marketplace  of  ideas.    Nor  does  that 
different  treatment  give  rise  to  an  inference  of  impermis-
sible government motive.
  We  apply  strict  scrutiny  to  facially  content-based  regu-
lations  of  speech,  in  keeping  with  the  rationales  just  de-
scribed, when there is any “realistic possibility that official 
suppression  of  ideas  is  afoot.”  Davenport  v.   Washington
Ed. Assn., 551 U. S. 177, 189 (2007) (quoting R.        A. V., 505 
U. S.,  at  390).  That  is  always  the  case  when  the  regula-
tion  facially  differentiates  on  the  basis  of  viewpoint.    See 
Rosenberger  v.  Rector and Visitors of Univ. of Va.,  515 
U. S.  819,  829  (1995).  It  is  also  the  case  (except  in  non-
public or limited public forums) when a law restricts “dis-
cussion of an entire topic” in public debate.  Consolidated
—————— 
differential  treatment”  and  “defin[es]  regulated  speech  by  particular 
subject matter.”  Ante, at 6, 12 (majority opinion).  Indeed, the precise  
reason  the  majority  applies  strict  scrutiny  here  is  that  “the  Code 
singles out signs bearing a particular message: the time and location of 
a specific event.”  Ante, at 14. 




 
4                   REED v. TOWN OF GILBERT 
                                     
                   KAGAN, J., concurring in judgment 
                          

Edison Co. of N. Y.  v.  Public Serv. Comm’n of N. Y.,  447  
U. S.  530,  537,  539–540  (1980)  (invalidating  a  limitation 
on speech about nuclear power).    We have stated that “[i]f 
the  marketplace  of  ideas  is  to  remain  free  and  open,  gov-
ernments must not be allowed to choose ‘which issues are 
worth  discussing  or  debating.’ ”    Id.,  at  537–538  (quoting 
Police Dept. of Chicago v. Mosley, 408 U. S. 92, 96 (1972)).  
And  we  have  recognized  that  such  subject-matter  re-
strictions,  even  though  viewpoint-neutral  on  their  face, 
may “suggest[ ] an attempt to give one side of a debatable 
                


public  question  an  advantage  in  expressing  its  views  to 
the  people.”     First Nat. Bank of Boston  v.  Bellotti,  435 
U. S. 765, 785 (1978); accord, ante, at 1 (ALITO, J., concur-
                                                        
ring) (limiting all speech on one topic “favors those who do 
not  want  to  disturb  the  status  quo”).  Subject-matter 
regulation, in other words, may have the intent or effect of
favoring some ideas over others.  When that is realistically 
possible—when the restriction “raises the specter that the 
Government  may  effectively  drive  certain  ideas  or  view-
points from the marketplace”—we insist that the law pass 
the  most  demanding  constitutional  test.    R. A. V.,  505  
U. S., at 387 (quoting Simon & Schuster, Inc. v. Members
of N. Y. State Crime Victims Bd.,  502  U. S.  105,  116  
(1991)).
  But  when  that  is  not  realistically  possible,  we  may  do 
well to relax our guard so that “entirely reasonable” laws
imperiled by strict scrutiny can survive.  Ante, at 14.  This  
point  is  by  no  means  new.    Our  concern  with  content-
based regulation arises from the fear that the government 
will skew the public’s debate of ideas—so when “that risk 
is  inconsequential,  . . .  strict  scrutiny  is  unwarranted.”   
Davenport, 551 U. S., at 188; see R. A. V., 505 U. S., at 388  
(approving  certain  content-based  distinctions  when  there 
is  “no  significant  danger  of  idea  or  viewpoint  discrimina-
tion”).  To do its intended work, of course, the category of 
content-based  regulation  triggering  strict  scrutiny  must  




 
                    Cite as:   576 U. S. ____ (2015)                5 
                                     
                  KAGAN, J., concurring in judgment 
                          

sweep  more  broadly  than  the  actual  harm;  that  category 
exists  to  create  a  buffer  zone  guaranteeing  that  the  gov-
ernment cannot favor or disfavor certain viewpoints.  But  
that buffer zone need not extend forever.  We can adminis-
ter our content-regulation doctrine with a dose of common 
sense,  so  as  to  leave  standing  laws  that  in  no  way  impli-
cate its intended function. 
  And indeed we have done just that: Our cases have been 
far  less  rigid  than  the  majority  admits  in  applying  strict 
scrutiny to facially content-based laws—including in cases 
just like this one.  See Davenport, 551 U. S., at 188 (noting 
that  “we  have  identified  numerous  situations  in  which 
[the] risk” attached to content-based laws is “attenuated”).  
In Members of City Council of Los Angeles v. Taxpayers              for
Vincent, 466 U. S. 789 (1984), the Court declined to apply 
strict  scrutiny  to  a  municipal  ordinance  that  exempted
address numbers and markers commemorating “historical, 
cultural,  or  artistic  event[s]”  from  a  generally  applicable 
limit  on  sidewalk  signs.     Id.,  at  792,  n. 1  (listing  exemp-
tions);  see  id.,  at  804–810  (upholding  ordinance  under 
intermediate  scrutiny).    After  all,  we  explained,  the  law’s 
enactment  and  enforcement  revealed  “not  even  a  hint  of  
bias  or  censorship.”  Id.,  at  804;  see  also   Renton  v.  Play-
time Theatres, Inc.,  475  U. S.  41,  48  (1986)  (applying 
intermediate scrutiny to a zoning law that facially distin-
guished among movie theaters based on content because it 
was  “designed  to  prevent  crime,  protect  the  city’s  retail 
trade, [and] maintain property values . . . , not to suppress 
the expression of unpopular views”).  And another decision 
involving a similar law provides an alternative model.  In 
City of Ladue  v.  Gilleo,  512  U.  S.  43  (1994),  the  Court 
assumed  arguendo  that  a  sign  ordinance’s  exceptions  for 
address  signs,  safety  signs,  and  for-sale  signs  in  residen-
tial areas did not trigger strict scrutiny.  See id., at 46–47, 
and  n. 6  (listing  exemptions);  id.,  at  53  (noting  this  as-
sumption).  We did not need to, and so did not, decide the 




 
6                 REED v. TOWN OF GILBERT 
                                   
                 KAGAN, J., concurring in judgment 
                        

level-of-scrutiny question because the law’s breadth made 
it unconstitutional under any standard. 
  The majority could easily have taken Ladue’s tack here.   
The Town of Gilbert’s defense of its sign ordinance—most 
notably,  the  law’s  distinctions  between  directional  signs 
and others—does not pass strict scrutiny, or intermediate 
scrutiny,  or  even  the  laugh  test.  See  ante,  at  14–15  (dis-
cussing  those  distinctions).  The   Town,  for  example,  pro-
vides no reason at all for prohibiting more than four direc-
tional  signs  on  a  property  while  placing  no  limits  on  the 
number  of  other  types  of  signs.    See  Gilbert,  Ariz.,  Land 
Development  Code,  ch.  I,  §§4.402(J),  (P)(2)  (2014).    Simi-
larly, the Town offers no coherent justification for restrict-
ing  the  size  of  directional  signs  to  6  square  feet  while 
allowing  other  signs  to  reach  20  square  feet.  See 
§§4.402(J), (P)(1).  The best the Town could come up with 
at  oral  argument  was  that  directional  signs  “need  to  be 
smaller  because  they  need  to  guide  travelers  along  a 
route.”  Tr.  of  Oral  Arg.  40.    Why  exactly  a  smaller  sign 
better helps travelers get to where they are going is left a 
                            
mystery.  The absence of any sensible basis for these and 
other distinctions dooms the Town’s ordinance under even  
the intermediate scrutiny that the Court typically applies 
                     
to “time, place, or manner” speech regulations.  Accordingly,
there is no need to decide in this case whether strict scru-
tiny  applies  to  every  sign  ordinance  in  every  town  across 
this country containing a subject-matter exemption. 
  I suspect this Court and others will regret the majority’s 
insistence today on answering that question in the affirm-
ative.  As  the  years  go  by,  courts  will  discover  that  thou-
sands  of  towns  have  such  ordinances,  many  of  them  “en-
                                  
tirely reasonable.”  Ante, at 14.       And as  the  challenges to 
them  mount,  courts  will  have  to  invalidate  one  after  the 
other.  (This  Court  may  soon  find  itself  a  veritable  Su-
preme Board of Sign Review.)  And courts will strike down 
those  democratically  enacted  local  laws  even  though  no 




 
                   Cite as:   576 U. S. ____ (2015)             7 
                                    
                 KAGAN, J., concurring in judgment 
                         

one—certainly  not  the  majority—has  ever  explained  why 
the  vindication  of  First  Amendment  values  requires  that 
result.  Because  I  see  no  reason  why  such  an  easy  case 
calls  for  us  to  cast  a  constitutional  pall  on  reasonable 
regulations quite unlike the law before us, I concur only in 
the judgment.